Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 30, 2021 has been entered.

Response to Amendment 

Applicant's amendments and accompanying remarks filed on June 30, 2021 have been entered and considered. Claims 1 – 12 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejections over Li in view of Hublikar as detailed in Office action dated march 30, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2011/0174410 A1 (Li) in view of Hublikar et al. US 2012/0178610 A1 (Hublikar), and further in view of Kinson et al. US 5,008,145 (Kinson).

Considering claims 1 – 12, Li teaches a reinforced thermoplastic pipe, comprising a thermoplastic polymer inner tube, a thermoplastic polymer outer tube and a reinforcing fabric between the thermoplastic polymer inner tube and the thermoplastic polymer outer tube. The reinforcing fabric comprises thermoset table thermoplastic polymer weft yarns and unidirectionally woven warp yarns. The warp yarns are twisted into twisted cords [Abstract]. Further, Li teaches at [Claim 3] that in some embodiments 
As to claims 2 and 4, and regarding the orientation of said glass fibers within the composite, Li teaches at [0061] that the high density polyethylene inner tube (the inner tube diameter is 101 mm, and the inner tube wall thickness is 5 mm) is extruded on an inner tube extruder (a single screw plastic pipe extruder purchased from Crown Mechanical Company of Germany). After cooling, the properly woven unidirectional tape is wrapped onto the said inner tube. The first layer is wrapped clockwise, and the included angle between the tape and the direction of the length of the tube is 54.7 degree. The second layer is wrapped in the reverse direction, and the included angle is still 54.7 degree. The properly wrapped tube is then coated onto the high density polyethylene outer layer tube (the outer tube wall thickness is 4 mm) through the outer tube extruder.  

Moreover, Li does not recognize that the glass fibers are formed from a glass composition as described in claims 5 and 8 – 12. However, Hublikar teaches glass compositions and reinforcing fibers having a low thermal expansion coefficient, specifically, a glass composition comprising about 55 to less than 64 weight percent of silicon oxide, about 15 to about 30 weight percent of aluminum oxide, about 5 to about 15 weight percent of magnesium oxide. Hublikar further teaches the use of said fibers in the reinforcing of composites. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to use Hublikar’s glass fibers as the glass fiber component in Li’s reinforced pipe when it is desired to provide 

As to the claimed tensile strength, tensile modulus of elasticity and elongation, the examiner submits that because the composition of the claimed fibers is identical to the prior at composition is reasonable to expect the same properties. Further, as to the volume content of the reinforcing glass fibers in the composite, it appears that Li is silent regarding said volume content. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of this application to optimize the volume content of glass fibers in Li’s pipe composite since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed range for volume content of fibers is critical and has unexpected results. In the present invention, one would have been motivated to optimize the glass fiber content motivated by the desire to achieve the desired strength for the composite. 
As to the preamble requirement for the hollow composite to be an energy absorption member, because the prior art composite meets all structural and compositional limitations, it is reasonable to expect that said composite will have said property. Further, because of the transition term ‘comprising” in claim 1, the examiner considers as reinforcement fibers only the glass fibers in Li’s disclosure; thus, rendering obvious the new limitation in the subject claim.  


Response to Amendment 

Applicant's amendments and accompanying remarks filed on June 30, 2021 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejections over Li in view of Hublikar as detailed in Office action dated march 30, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant traverses the rejection over Li on the basis that it would not have been obvious to one of skill in the art to exclude the thermoplastic material used in the weft yarns of Li, since its inclusion is essential feature of Li.
In response, the examiner submits that similar arguments have been addressed before. The examiner noted that, because of the transition term ‘comprising” in claim 1, the examiner considers as reinforcement fibers only the glass fibers in Li’s disclosure; therefore, the rejection is not based on excluding the thermoplastic comprising weft yarns of Li. These arguments are simply misplaced. 

   Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



   /JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786